Citation Nr: 1617375	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO.  13-25 013A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan


THE ISSUES

Entitlement to service connection for sarcoidosis.

Whether new and material evidence has been submitted to reopen a previously-denied claim for entitlement to service connection for a back disability.

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from August 1996 to August 2000.  

This matter comes before the Board of Veterans' Appeals (Board) from an April 2011 RO decision.  The Veteran presented sworn testimony in support of his appeal during a videoconference hearing on appeal in February 2015.  The Veteran's representative submitted additional relevant medical evidence at the time of the hearing, along with a waiver of initial RO review.

In July 2015, the Board obtained an informed medical opinion from a physician with the Veterans Health Administration as to the likely etiology and onset of the Veteran's sarcoidosis.  

The issue of entitlement to service connection for a back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's sarcoidosis had its inception during his period of active service.

2.  The Veteran's claim for entitlement to service connection for a low back disability was denied by the RO in September 2002; the denial was upheld by the RO in April 2007.  He did not appeal either decision to the Board, nor was any new and material evidence received within the following year.  

3.  New evidence received after the April 2007 denial relates to an unestablished fact and raises a reasonable possibility of substantiating the claim for entitlement to service connection for a low back disability.


CONCLUSIONS OF LAW

1.  Service connection for sarcoidosis is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  The April 2007 denial of service connection for a low back disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.302, 20.1103 (2015).

3.  Evidence received since the April 2007 denial of service connection for a low back disability is new and material and substantiates the claim; therefore this claim is reopened.  38 U.S.C.A. §§ 5107, 5108 (West 2014); 38 C.F.R. § 3.156 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the dispositions reached below, analysis of the VA's duties to notify and assist the Veteran is not necessary. 

Sarcoidosis

The Veteran is seeking service connection for sarcoidosis, which currently affects his lungs and his liver.  He asserts he has experienced chest pain and respiratory symptoms since service.

Generally, service connection may be granted for any disability resulting from injury suffered or disease contracted in line of duty, or for aggravation in service of a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131.  Service connection may be established by demonstrating that the disability was first manifested during service and has continued since service to the present time or by showing that a disability which pre-existed service was aggravated during service.  Service connection may be granted for any disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.

To establish a right to compensation for a present disability on a direct basis, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The report of the general medical examination conducted upon entrance onto service shows that the Veteran's lungs were deemed to have been normal at that time.  During service, the Veteran complained of shortness of breath and chest pain upon multiple occasions.  The service physicians essentially attributed his complaints of chest pain to his smoking habit, and little follow-up was done during service, although a 1997 chest-X-ray was interpreted as negative, and 1997 pulmonary function testing showed mild restriction.  

During the hearing on appeal, the Veteran testified that he did not seek post service treatment for his complaints because he did not have health insurance.  

Sarcoidosis was initially diagnosed following a February 2007 emergency room visit for abdominal pain.  Extensive work-ups revealed sarcoidosis affecting both his lungs and liver.  Fortunately, he is receiving medical care, and the sarcoidosis appears to be under good control at this point.  

In light of the multiple complaints of chest pain and dyspnea during service, in conjunction with the relatively-brief seven year period between service and the diagnosis of sarcoidosis, the Board sought medical review from a physician with expertise in such diseases.  In a February 2016 medical opinion, a physician with such expertise explained that the course of sarcoidosis is more progressive in those with African ancestry, such as the Veteran.  He also noted that the course of the subclinical phase of sarcoidosis to clinical symptoms may be prolonged for years.  He then concluded that sarcoidosis likely had its inception during the Veteran's period of service.  

Therefore, in the terms of Shedden, the Veteran has a well-defined current disability involving sarcoidosis.  He had complaints of chest pain and shortness of breath during service, and an informed medical opinion has linked the current disability to the complaints in service.  The evidence thus supports the Veteran's claim for service connection and the appeal is granted.

Low back

Pursuant to 38 U.S.C.A. § 5108, the VA must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.  Notwithstanding any other provision, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding the provisions of 38 C.F.R. § 3.156(a).  Such records include service records that are related to a claimed in-service event, injury, or disease.  However, this provision does not apply to records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim.  38 C.F.R. § 3.156(c). 

The requirement of the receipt of new and material evidence to reopen a claim is a material legal issue that the Board is required to address on appeal, regardless of the RO's action in the matter.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).

When a claim to reopen is presented, a two-step analysis is performed.  The first step of which is a determination of whether the evidence presented or secured since the last final disallowance of the claim is 'new and material' as defined above.  Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc).  Second, if VA determines that the evidence is new and material, VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist has been fulfilled.  In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is not new and material, the inquiry ends and the claim cannot be reopened.

In determining whether the evidence is new and material, the credibility of the newly presented evidence is presumed.  Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam).  The Board is required to consider all of the evidence received since the last disallowance.  Hickson v. West, 12 Vet. App. 247, 251 (1999).

The Veteran initially claimed entitlement to service connection for a back disability two years following his discharge from service.  This claim was denied by the RO in September 2002 on the basis that the Veteran had failed to respond to a request for information about his post-service treatment.  He did not appeal the denial to the Board and no new and material evidence was received within the following year.  The denial was subsequently upheld by the RO in April 2007.  He did not appeal this decision to the Board either.  

Review of the Veteran's service treatment records shows that his back was deemed to have been normal upon his entrance into service.  His treatment records show multiple complaints of back pain and spasm during service.  There is no separation examination report in the file.

A June 2010 magnetic resonance imaging study was interpreted as showing mild facet degenerative changes in the lumbar spine, and a left lateral herniated disc at L4-L5 with posterior displacement of the left L5 nerve root.

In December 2010, a VA examiner opined that the Veteran's current low back symptoms were unrelated to those shown in service.  The rationale for this opinion, however, was that there are no medical records showing continuity of symptomatology after service.  As such, this opinion must be viewed as flawed, because the examiner discounted the Veteran's own statement that he has experienced back pain since service, and indeed filed a claim for the same disability twice during the intervening years.  Especially in light of the Veteran's explanation that he did not seek medical treatment because he did not have insurance, the absence of treatment records cannot be viewed as confirmation of a normal back at that time.  

During the hearing on appeal, the Veteran testified that he had not received medical care for several years after service because he did not have medical insurance.  He also testified that it was easier to live with his back discomfort when he was younger.  Additionally, at the time of the hearing, he submitted a statement from his treating physician as to his current back diagnosis, the reported injury in service, and his continued back pain.

The Court has explained that the language of 38 C.F.R. § 3.156(a) creates a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).

The Veteran's hearing testimony is deemed helpful to the Board and credible insofar as it comports with the medical evidence of record.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is also considered to be new and material evidence, in that it was not previously of record, and because it relates to an unestablished fact necessary to substantiate the claim.  His hearing testimony provides more information about the continuity of his back symptomatology since service and provides a reasonable explanation for not seeking medical treatment sooner than 2007.  His credible testimony is therefore sufficient to reopen the previously-denied claim.  

When new and material evidence regarding a previously-denied claim is presented, the claim must be reopened and accorded a de novo review.  However, review of the procedural history and development of the instant appeal persuades the Board that further evidentiary development is required before a de novo review of the claim is conducted.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The matter is therefore addressed further in the REMAND which follows this decision.


ORDER

Service connection for sarcoidosis is granted.

New and material evidence having been submitted, the claim for entitlement to service connection for a back disability is reopened; to this extent only the appeal is granted.


REMAND

The 2010 medical evidence, along with the statement from the Veteran's treating physician, confirms the presence of a low back disability.  His back spasms during service are established in the record, as is his own testimony that he has experienced pain in his back since service, which is worsening as he gets older.  What is missing is medical nexus evidence.  As explained above, the 2010 VA opinion is faulty.

With respect to the back condition, after the hearing, the Veteran submitted a February 2011 statement from Dr. Hussain at the Mid-Michigan Pain Management Center, a February 2011 medical record from Dr. Chang, and documents concerning the Family Medical Leave Act.  In addition to these records, the RO had previously obtained the report of 2007 spine x-rays ordered by Dr. Chang, a June 2010 MRI of the back and June/July 2010 medical records/letters from Dr. Hussain.  On remand, the Veteran's recent treatment records should be updated for review by adjudicators, so that an informed medical opinion can be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to complete the necessary releases so the RO can obtain his complete treatment records from Drs. Hussain and Chang.  If he has had any other treatment for back complaints since 2010, he should complete releases for those providers as well.  Then the RO should request the records. 

2.  Only AFTER obtaining the medical records requested above, to the extent available, then the Veteran should be afforded a VA orthopedic examination to identify all current disability and an opinion as to whether the currently-shown low back disability had its inception with the back spasms and pain reflected in the Veteran's service treatment records.  

The examiner is requested to carefully correlate the current disability with the findings recorded in the service treatment records and render an opinion without regard to the absence of medical care between the Veteran's discharge from service and 2007.  

The claims file must be made available to the examiner for review before the examination.  All tests and studies deemed helpful by the examiner should be conducted in conjunction with the examination.  The complete rationale for all opinions expressed must be fully explained to facilitate review by adjudicators, the Veteran, and his representatives.

3.  After the development requested above has been completed, the RO should again review the record, performing a de novo review of all the evidence.  If the  benefit sought on appeal remains denied, the Veteran and his representative  should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


